         Case 1:17-cv-06663-RA-SLC Document 107 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGHAN GEORGE, on behalf of herself and all
others similarly situated,

                                Plaintiff,
                                                      CIVIL ACTION NO.: 17 Civ. 6663 (RA) (SLC)
         against
                                                                      ORDER
SHAMROCK SALOON II LLC, dba CALICO JACK’S
CANTINA, et al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The parties are scheduled for a mediation on Friday, August 14, 2020. The parties are

directed to file a joint status report by Monday, August 17, 2020, regarding the status of

mediation and the case overall.


Dated:             New York, New York
                   August 3, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
